United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.Z., Appellant
and
U.S. POST OFFICE, POSTAL SERVICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1050
Issued: March 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 25, 2008 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs’ dated June 29 and December 13, 2007 and January 3, 2008
decisions. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained an emotional condition in the performance of duty; and (2) whether the Office properly
refused to reopen appellant’s case for reconsideration of his claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
On May 10, 2007 appellant, a 36-year-old letter carrier, filed a (Form CA-1) traumatic
injury claim alleging emotional stress, blackouts and headaches due to being disciplined at the
employing establishment on May 9, 2007. He claimed that this was the fourth time the
employing establishment had unfairly disciplined him.

In report dated May 14, 2007, Dr. Semyon Barash, a specialist in psychiatry, stated that
on May 11, 2007 appellant was examined, at which time he related symptoms of anxiety,
depression and headaches. He noted that appellant felt constantly tense and was unable to focus
on simple tasks, including work-related responsibilities. Dr. Barash opined that appellant was
not able to perform his usual work responsibilities and required time off for treatment and
recovery. In a May 14, 2007 Form CA-20 report, he diagnosed adjustment disorder and acute,
mixed anxiety and depression. Dr. Barash checked a box indicating that the condition was
caused or aggravated by ongoing stress at work.
In a May 14, 2007 letter, Dave Nelson, appellant’s manager, controverted the claim. He
stated:
“[Appellant] was issued a 14-day suspension letter on May 9, 2007 upon his
return from the street. The last time he was issued a 14[-]day suspension he went
home sick leaving his route unattended. The next day, May 10, 2007, [appellant]
filed his Form CA-1 claim, which I believe was in retaliation for being issued the
14-day suspension.”
By letter dated May 22, 2007, the Office advised appellant that he needed to submit
additional factual and medical information in support of his claim. It asked him to address how the
May 10, 2007 incident resulted in any injury or disability and to submit a comprehensive medical
report from his treating physician describing his condition. The Office requested a physician’s
opinion as to whether appellant’s claimed emotional condition was causally related to his federal
employment. Appellant was provided 30 days to submit further evidence.
In a report dated May 22, 2007, Dr. Valeriy Chernov, a specialist in psychiatry, stated:
“[Appellant] reported feeling depressed, anxious, unable to sleep, experiencing
resistant negative thoughts and headaches. He reported feeling helpless and
unable to concentrate. [Appellant’s] level of energy is low and he has not been
enjoying many activities he used to get pleasure from in the past. I believe his
condition is related to his work. In my professional opinion, [appellant] is unable
to perform his work responsibilities and needs treatment at this time.”
In a May 22, 2007 CA-20 form report, Dr. Chernov reiterated the diagnoses and checked
a box indicating that the condition was caused or aggravated by employment activity.
In May 28, 2007 statement, appellant alleged that management had engaged in a pattern
of harassment, mistreatment and discrimination. He had been called into the supervisor’s office
four times in the prior year, all on frivolous and unjust grounds. The most recent incident
occurred on May 9, 2007 when appellant was issued a 14-day suspension for unauthorized use of
a cellular phone. Appellant contended that this charge was brought in retaliation for his filing
four complaints with his union. He filed an Equal Opportunity Employment (EEO) complaint on
March 6, 2007, following which management began calling him into the office to reprimand him
for frivolous reasons. Appellant alleged that his supervisor made false and groundless
accusations against him, such as taking too much time on the street and not taking out enough
mail in his deliveries. He asserted that his supervisor began approaching him in a hostile way,

2

yelling at him, checking up on him and following him on the street. Appellant noted that the
claims he filed were successful, after which management retaliated by suspending him on
May 9, 2007. He became extremely upset upon his receipt of the most recent disciplinary action
and the cumulative effect of his supervisor’s actions triggered his emotional condition on
May 10, 2007. Appellant experienced anxiety, stress, depression, headaches and black outs and
was unable to focus on simple tasks such as racking and sorting mail.
Appellant submitted copies of union grievance resolution forms dated November 8, 2006
to May 25, 2007. On November 8, 2006 he contended that management did not have cause to
issue him a letter of warning on October 28, 2006 for failure to follow instructions. The parties
agreed that the letter of warning was to be rescinded and expunged from the record. A
November 20, 2006 grievance concerned whether management had cause to issue a letter of
warning on November 13, 2006 for failure to be regular in attendance. A resolution reduced the
letter of warning to a discussion. In a January 13, 2007 grievance, appellant contended that
management failed to afford him equitable opportunities for overtime. The matter was resolved
with management agreeing to pay appellant 12 hours at the overtime rate in lieu of work. A
May 25, 2007 grievance pertained to whether management had cause to discipline appellant on
May 9, 2007 for failure to work in a safe manner (14-day suspension). The resolution reduced
the letter of warning to a discussion.
By decision dated June 29, 2007, the Office denied appellant’s claim. It accepted the
May 10, 2007 incident, in which he received the suspension letter, as a compensable factor of
employment. The Office noted that the grievances appellant filed on November 8 and 20, 2006
and January 13 and May 25, 2007, which were modified, showed a pattern that can lead to an
emotional condition. It found, however, that the medical evidence did not establish that his
claimed emotional condition was causally related to the accepted employment factor.
In a July 12, 2007 report, Dr. Chernov stated that appellant was complaining of severe
depression, anxiety, inability to sleep or concentrate, persistent negative thoughts and severe
headaches. He related that these symptoms developed after appellant’s altercation with his
supervisor. Dr. Chernov opined that appellant’s clinical condition was directly related to his
work and caused disability, which affected his level of functioning. He reiterated the diagnosis
of adjustment disorder, acute, with anxiety and depressed mood.
On July 13, 2007 appellant requested a review of the written record. In a statement dated
July 9, 2007, he stated that the May 10, 2007 work incident hindered his job duties because it
caused him mental stress, major headaches, black outs, made him “see things” and lose
concentration, which impaired his ability to rack mail. Appellant stated that he had since
returned to full duty. He contended that Mr. Nelson was an abusive administrator who had a
proclivity to harass his employees and was eventually transferred to Texas.
In a statement dated October 10, 2007, V.M. Gooding, appellant’s manager, stated:
“From past experiences with [appellant], he has problems taking orders from new
supervisors that may be assigned to the station for short periods of time. He is the
type of person that does not want to be challenged. When [appellant] is given an
order to do overtime or asked to put more mail in his case, he feels he knows

3

more than what the supervisor is asking him to do. There were times when he
would get angry with management and say that he does not feel good and is going
home. [Appellant] would do this to avoid forced overtime on another route that
he did not want to do. We have always required [him] to submit documentation
from his [physician] for unscheduled leave.
“Postal policy states that employees are not to use their cell[ular] phones while on
the work floor. They are not permitted to use them on the street while delivering
their route. The previous manager, Mr. Butcher, has made service talks regarding
this policy.
“Every morning carriers are given orders as to how much time they have out on
their route prior to going to the street. If a carrier cannot complete their route in
the allotted time, they are required to complete [an appropriate form]. Carriers
are disciplined for the use of unauthorized time. They must call to notify
management when they are having a problem completing their route.
Additionally, I have had no knowledge that (appellant) ever filed an EEO case.”
By decision dated December 13, 2007, an Office hearing representative denied
appellant’s claim, modified to find that the evidence did not establish administrative error or
abuse on May 9, 2007 when he was issued the 14-day suspension. Although appellant had filed
a claim for a traumatic injury, the Office’s June 29, 2007 decision did not specifically address
whether the May 9, 2007 incident was compensable or whether he had an emotional reaction to a
compensable incident on May 10, 2007.
By letter dated December 18, 2007, appellant requested reconsideration and reiterated his
contentions that management engaged in a pattern of harassment and abuse in retaliation for the
grievances he filed. He contended that the employing establishment erred in finding that he
violated the cellular phone policies. Appellant noted that these policies stated that “the use of
cellular phones is strictly prohibited while operating a motor vehicle” and “no usage permitted
on the work floor at any time.”1 He stated that management allowed employees to use a cellular
phone while on the street and, if operating a vehicle, so long as the vehicle was safely parked and
the motor had been turned off.
By decision dated January 3, 2008, the Office denied appellant’s application for review
on the grounds that it did not raise substantive legal questions or include new and relevant
evidence sufficient to require further merit review.
LEGAL PRECEDENT -- ISSUE 1
To establish that an emotional condition was sustained in the performance of duty there
must be factual evidence identifying and corroborating employment factors or incidents alleged
to have caused or contributed to the condition, medical evidence establishing that the employee
has an emotional condition and rationalized medical opinion establishing that compensable
1

The record contains copies of the employing establishment’s policies prohibiting cellular phone use by
employees while on the work floor and while operating a motor vehicle, as of April 11, 2007.

4

employment factors are causally related to the claimed emotional condition.2 There must be
evidence that implicated acts of harassment or discrimination did, in fact, occur supported by
specific, substantive, reliable and probative evidence.3
The first issue to be addressed is whether appellant has cited factors of employment that
contributed to his alleged emotional condition or disability. Where the disability results from an
emotional reaction to regular or specially assigned work duties or a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.4 On the other hand, disability is not covered where it results from an employee’s fear of a
reduction-in-force, frustration from not being permitted to work in a particular environment or to
hold a particular position or to secure a promotion. Disabling conditions resulting from an
employee’s feeling of job insecurity or the desire for a different job do not constitute a personal
injury sustained while in the performance of duty within the meaning of the Act.5
ANALYSIS -- ISSUE 1
Appellant filed a traumatic injury claim for an emotional condition following his receipt
of a 14-day suspension on May 9, 2007. He subsequently expanded his claim, noting a series of
disciplinary actions by his supervisor which he alleged were erroneous and abusive.
The Board finds that the administrative and personnel actions taken by management in
this case have not been established as erroneous abusive and are therefore not considered factors
of employment. An employee’s emotional reaction to an administrative or personnel matter is
not covered under the Act, unless there is evidence that the employing establishment acted
unreasonably.6 In the instant case, appellant has not submitted evidence that his supervisor acted
unreasonably or committed error with regard to disciplinary actions taken.
Appellant contends that his supervisor engaged in a pattern of harassment against him,
demonstrated by the four disciplinary charges against him within the prior year. He asserted that
this constituted harassment, culminating in the May 9, 2007 incident in which he was issued a
14-day suspension for unauthorized use of a cellular phone. The Board finds that appellant
failed to establish a compensable factor of employment with respect to the disciplinary actions
taken from November 2006 through May 10, 2007. Disciplinary matters consisting of
counseling sessions, discussions or letters of warning for conduct pertaining to actions taken in
an administrative capacity and do not arise from the employee’s regular or specially assigned
dates.7 In this case, there is insufficient evidence to find that appellant’s supervisor acted
abusively in suspending appellant in May 2007 or that the letters of warning were issued in error.
2

See Debbie J. Hobbs, 43 ECAB 135 (1991).

3

See Ruth C. Borden, 43 ECAB 146 (1991).

4

Lillian Cutler, 28 ECAB 125 (1976).

5

Id.

6

See Alfred Arts, 45 ECAB 530, 543-44 (1994).

7

Barbara E. Hamm, 45 ECAB 843 (1994); Barbara J. Nicholson, 45 ECAB 803 (1994).

5

The record reflects that the letters of warning were later reduced to discussion and that
management resolved appellant’s grievances over lack of overtime opportunities by agreeing to
pay him 12 hours at the overtime rate. The fact that personnel actions are modified, rescinded or
dismissed does not, in and of itself, establish error or abuse.8 The grievances were settled
without any admission of guilt or fault by the parties involved. With regard to appellant’s
reaction to his receipt of the May 9, 2007 notice of suspension, he has not submitted any
evidence to establish error or abuse by his supervisor in issuing the disciplinary letter. Any
anxiety on behalf of appellant must be considered self-generated. Regarding his allegation that
he developed stress due to insecurity about maintaining his position, the Board has previously
held that a claimant’s job insecurity is not a compensable factor of employment under the Act.9
Thus, appellant has not established a compensable employment factor.
Appellant alleged that his supervisor made derogatory remarks against him and treated
him in a demeaning, condescending manner. However, he did not submit sufficient evidence to
establish his allegations as factual. There are no statements from any witnesses to such
conduct.10 As such, appellant’s allegations constitute mere perceptions or generally stated
assertions of dissatisfaction with a certain superior at work and do not establish his claim for an
emotional disability.11 Mere perceptions of harassment or discrimination are not compensable; a
claimant must establish a basis in fact for the claim by supporting his allegations with probative
and reliable evidence.12
The Office reviewed all of appellant’s allegations of harassment and error and found that
they were not substantiated by the evidence of record. Appellant has not submitted evidence
sufficient to establish that his supervisor committed error or was abusive towards him in the
disciplinary actions. As such, appellant has not established a compensable work factor. For this
reason, the medical evidence need not be considered.13
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by constituting
relevant and pertinent evidence not previously considered by the Office.14 Evidence that repeats

8

See Sherry L. McFall, 51 ECAB 436 (2000); Garry M. Carlo, 47 ECAB 299 (1996).

9

See Artice Dotson, 42 ECAB 754, 758 (1990); Allen C. Godfrey, 37 ECAB 334, 337-38 (1986).

10

See Joel Parker, Sr., 43 ECAB 220 (1991) (The Board held that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
11

See Debbie J. Hobbs, supra note 2.

12

Curtis Hall, 45 ECAB 316 (1994); Margaret S. Krzycki, 43 ECAB 496 (1992).

13

See Margaret S. Krzycki, supra note 12.

14

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

6

or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.15
ANALYSIS -- ISSUE 2
Appellant has not shown that the Office erroneously applied or interpreted a specific
point of law; he has not advanced a relevant legal argument not previously considered by the
Office; and he has not submitted relevant and pertinent evidence not previously considered by
the Office. He reiterated his contentions that his supervisor engaged in a pattern of harassment
by issuing disciplinary actions against him and that his receipt of the May 9, 2007 notice of
suspension was abusive and erroneous. Appellant also reiterated that Mr. Nelson made
derogatory comments toward him and treated him in a condescending, demeaning manner.
These contentions, however, were previously considered and rejected by the Office and are
therefore cumulative and repetitive. Appellant has failed to submit evidence showing that
management acted improperly by disregarding its own policies regarding restrictions on cellular
phone usage. His reconsideration request failed to show that the Office erroneously applied or
interpreted a point of law nor did it advance a point of law or fact not previously considered by
the Office. The Office did not abuse its discretion in refusing to reopen appellant’s claim for a
review on the merits.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty. The Board finds that the Office
properly refused to reopen his case for further reconsideration on the merits.

15

Howard A. Williams, 45 ECAB 853 (1994).

7

ORDER
IT IS HEREBY ORDERED THAT the January 3, 2008, December 13 and June 29,
2007 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: March 3, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

